ACCEPTED
                                                                                   03-15-00363-CV
                                                                                           6936212
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              9/15/2015 3:20:05 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                              CASE NO. 03-15-00363-CV

                                                           FILED IN
                                                    3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS        AUSTIN, TEXAS
        FOR THE      THIRD JUDICIAL DISTRICT AT AUSTIN,  TEXAS
                                                    9/15/2015 3:20:05 PM
                                                      JEFFREY D. KYLE
                                                            Clerk
     TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES,

                                        Appellant,

                                             v.

             BRILLIANT STARTS LEARNING ACADEMY, L.L.C.

                                         Appellee.


        On Appeal from the 207TH District Court, Comal County, Texas;
         Cause No. C2015-0676B; before the Honorable Dib Waldrup


                   APPELLANT’S AGREED THIRD MOTION
                     TO EXTEND TIME TO FILE BRIEF



KEN PAXTON                             Pat Tulinski
Attorney General of Texas              State Bar No. 20283485
                                       Assistant Attorney General
CHARLES E. ROY                         TEXAS ATTORNEY GENERAL’S OFFICE
First Assistant Attorney General        P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711-2548
JAMES E. DAVIS                         Telephone: (512) 475-4170
Deputy Attorney General for            Facsimile: (512) 320-0167
Civil Litigation                       pat.tulinski@texasattorneygeneral.gov
                                       Attorneys for Appellant
DAVID A. TALBOT, JR.
Chief, Administrative Law Division

                                                                     Page 1 of 4
Cause No. 03-15-00363-CV
Appellant’s Agreed Third Motion to Extend Time to File Brief
 TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
 APPEALS:

       Now comes Appellant Texas Department of Family & Protective Services,

 asking the Court to extend the time to file its brief in Cause Number 03-15-

 00363-CV; Trial Court Cause Number C2015-0676B.

       Appellant is the Texas Department of Family & Protective Services.

Appellee is Brilliant Starts Learning Academy, L.L.C. This motion is timely

filed. See Tex. R. App. P. 38.6(d). Appellant has conferred with counsel for

Appellee, and this third request for extension is agreed or unopposed.

       The Court has the authority under Texas Rule of Appellate Procedure

 38.6(d) to extend the time to file a brief. The Department’s brief was due on

 September 1, 2015. It is being filed today, along with this motion for extension.

       Counsel for DFPS had two deaths in her family, one requiring the first

 motion for extension and the second requiring the second motion for extension.

 Counsel is back at work and completed this brief for filing as expeditiously as

 she was able.

       This is the Department’s third motion to extend the deadline, and the

 request is not sought for purposes of delay but to see that justice is done. The

 Brief is being filed simultaneously with this Motion.

       For these reasons, Appellant respectfully requests that this Court grant this

                                                                            Page 2 of 4
Cause No. 03-15-00363-CV
Appellant’s Agreed Third Motion to Extend Time to File Brief
 15-day extension of time to file its brief, to be due today, on September 15,

 2015.

       SIGNED this 15th day of September, 2015.

                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General of Texas

                                          CHARLES E. ROY
                                          First Assistant Attorney General

                                          JAMES E. DAVIS
                                          Deputy Attorney General for Civil
                                          Litigation

                                          DAVID A. TALBOT, JR.
                                          Chief, Administrative Law Division



                                          /s/ Pat Tulinski
                                          Pat Tulinski
                                          TBN 20283485
                                          Assistant Texas Attorney General
                                          Administrative Law Division
                                          P.O. Box 12548, Capitol Station
                                          Austin, Texas 78711-2548
                                          Telephone: (512) 475-4170
                                          Facsimile: (512) 320-0167
                                          pat.tulinski@texasattorneygeneral.gov

                        CERTIFICATE OF CONFERENCE

      Pursuant to TRAP 10.1(a)(5), counsel for Appellant conferred with counsel
 for Appellee and obtained consent to file this motion as agreed or unopposed.


                                                                              Page 3 of 4
Cause No. 03-15-00363-CV
Appellant’s Agreed Third Motion to Extend Time to File Brief
                                          /s/ Pat Tulinski
                                          Pat Tulinski


                            CERTIFICATE OF SERVICE

       I certify that, on September 15, 2015, a true and correct copy of the
Appellant’s Agreed Third Motion to Extend Time to File Brief was transmitted by
electronic filing and e-mail on the 15th day of September, 2015 to the party of
record as shown below:

Brilliant Starts Learning                 Gregory B. Cagle
Academy, L.L.C.                           Regional Attorney
Appellee                                  Texas Municipal Police Association
                                          1602B State St.
                                          Houston, TX 77007
                                          Telephone: (713) 489-4789
                                          Facsimile: (713) 489-4792
                                          gcagle@tmpalawyer.com

                                          /s/ Pat Tulinski
                                          Pat Tulinski




                                                                           Page 4 of 4
Cause No. 03-15-00363-CV
Appellant’s Agreed Third Motion to Extend Time to File Brief